Title: From Benjamin Franklin to Thomas Ringgold, 26 November 1761
From: Franklin, Benjamin
To: Ringgold, Thomas


          This note serves to introduce both the present document and the one immediately below.
          Lord Baltimore, the Proprietor of Maryland, and his governors and supporters in the province continuously and successfully thwarted the desire of the House of Delegates to appoint an agent to represent its interests and point of view in England independently of the Proprietor. Several times, therefore, the leaders of the House were forced to rely on the good offices of an agent of another assembly. Such a situation occurred in 1761–62 and Franklin was the man to whom they turned for help.
          
          The death of King George II and the accession of his grandson George III led Governor Sharpe to propose, April 15, 1761, that the two houses of the Assembly join him in an address of condolence and congratulation to their new King. The House of Delegates and the Council agreed and each appointed members of a joint committee to prepare the address. As originally drafted, probably by two councilors, it was a wholly innocuous document, couched in the usual language of adulation of the deceased monarch and of loyalty and devotion to the “Sacred Person” of his successor. On April 22, however, the Lower House instructed its representatives, by a vote of 24 to 17, to propose the addition of a paragraph complaining of the lack of “proper Means of obtaining Access to the Throne,” and asking for a full inquiry into the reasons why Maryland had during the present war “in so small a Degree exerted it’s Force for the Service” of the late King. The proposed addition urged that the Delegates be allowed to “raise a Support for an Agent, who may lay all their Grievances which they suffer under the Government of the Lord Proprietary” before the new King, and it expressed a wish that in the meantime he would continue “that favourable Opinion which, we hope, you have hitherto maintained of your Protestant Commons of the Province of Maryland,” whose members were unexcelled in loyalty by subjects in any of the King’s dominions.
          When this paragraph was offered at the committee meeting the next day, the councilors present walked out “without saying one Word,” returned to the Upper House (as the Council was called in its legislative capacity), and reported the proposed addition, “so extremely improper and foreign to the subject of the Address,” and so “apparently intended to cast an injurious Blemish upon his Lordships Government.” As a result of the impasse which followed, the governor and Upper House alone adopted the address as originally prepared and sent it to Lord Baltimore on April 29 for presentation. The Lower House adopted its own longer version and asked Sharpe, May 1, to affix the provincial great seal, a request with which he quite understandably refused to comply. Five days later he prorogued the Assembly to August.
          Apparently a group of members of the Lower House decided almost at once to ask Franklin to present their address to William Pitt for submission to the King. While neither their letter of May 9 nor Franklin’s reply of August 7 to Thomas Ringgold, one of their number, has been found, his efforts on their behalf and his gentle hint for their future action on the matter of an address are both apparent from the incomplete letter printed here and the longer one immediately following.
          
          
            Mr. Ringold
            Dear Sir,
            London, Nov. 26. 1761
          
          The above is a Copy of my last. On my Return from a little Tour I made thro’ Flanders and Holland, I found a Duplicate of the Papers you sent me, and among them the Address which had before been omitted. Inclos’d is my Letter to the Gentlemen who did me the Honour of recommending that Matter to my Care; by which you will see its present Situation. As your House may probably at their meeting this Winter, think proper to address his Majesty on his happy Nuptials, the Congratulation on his Accession may be blended with it; and the other Matter couch’d in a Memorial or Petition by it self, agreable [to] Mr. Wood’s Advice, which if done, I am persuaded will be attended with good Effects; for at present the Proprietor and Governors Friends have possess’d the Ministry with an Opinion that the Failure of Supplies in your Province was totally owing to the Obstinacy of the Assembly, and their Disinclination to his Majesty’s Service.
          I thank you for the Pains you have taken in applying to Mr. Green concerning my old Account. I think he uses me extreamly ill, and makes me very bad Returns for so long Forbearance and Kindness: I shall find myself obliged to sue him at last.
          The Retaining of Canada is now become so popular a Point here, that I imagine nothing but some fatal Change in our [Affa]irs can make any Ministry think themselves [justi]fiable or safe in giving it up. I flatter m[yself] that the Pamphlet you are pleas’d to spe[ak of fa] vourably may have had some Share in [producing] this Effect which [remainder missing].
        